Citation Nr: 0323229	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from July 1960 to March 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  

A January 2003 Board decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a skin disability of the feet.  The 
Board's decision as to that issue is final.  See 38 C.F.R. 
§ 20.1100 (2002).  The issues listed on the title page were 
deferred pending additional development.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the agency of 
original jurisdiction (AOJ).

In December 2002, the Board undertook additional development 
of the evidence in this case pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 
38 C.F.R. § 19.9(a)(2) (2002)].  As a result of the 
development action, VA outpatient records dated from January 
to July 1999 were added to the veteran's VA claims folder in 
April 2003.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which was decided on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the AOJ for initial consideration.
Accordingly, this case must be remanded to Veterans Benefits 
Administration (VBA) so that VBA may consider the additional 
evidence noted above.  Under these circumstances, it would 
potentially be prejudicial to the claimant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Consequently, this case is REMANDED for the following 
actions:

VBA should review the file in order to 
determine if additional evidentiary 
development is necessary and, if so, 
undertake such development.  Thereafter, VBA 
should readjudicate the veteran's claims, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  The veteran should be given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).



